Howeiii, J.
This is a contest for the syndieship of the creditors of the insolvent, which involves the correctness of the accounts between said insolvent, as agent, and his principal, Mrs. de St. Romes.
Two auditors were appointed in the court below, whose reports are in the record, and in which they agree, except as to one item against, and two in favor, of the insolvent. Taking this result, as to the agreement in the debit and credit sides of the account as correct, it is unnecessary to enquire into the correctness of the three disputed items; for if they are all three decided in favor of the- appellant, it does not affect the judgment rendered by the District court. An umpire was appointed by the lower court, and this court has referred the record to a competent accountant, and the result of the investigation of both is to sustain the judgment. The examination which we have been able to make of the record does not lead us to any different conclusion.
It seems that Mrs. de St. Romes voted upon the sum of all the charges against her agent, without giving him the benefit of the credits to which her auditor considers him entitled, and which the evidence, so far as this controversy is concerned, does not disprove.
Under these circumstances, and considering that this proceeding is not conclusive upon the creditors, we do not feel authorized to disturb the judgment appealed from.
Judgment affirmed, with costs,
Jones, J., absent.